UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July17, 2013 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 17, 2013, in anticipation of his new responsibilities as President and Chief Executive Officer of Gardner Denver Inc., Mr. Timothy Sullivan informed Generac Holdings Inc. (the “Company”) that he is resigning as non-executive chairman and as a member of the Board of Directors of the Company, effective immediately.Mr. Sullivan’s resignation is not the result of a disagreement on any matter relating to the Company’s operations, policies or practices. Mr. Timothy Walsh, a director of the Company since 2006 and former lead director, has been elected by the Board to succeed Mr. Sullivan as Non-Executive Chairman. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. July 19, 2013 GENERAC HOLDINGS INC. By: /s/ York A. Ragen York A. Ragen Chief Financial Officer
